99 F.3d 1159
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MUSHROOM ASSOCIATES and Mushroom Associates Marketing Corp.,Plaintiffs/Cross-Petitioners,v.MONTEREY MUSHROOMS, INC., Remy Industries, N.V.S.A., MaxBeauvais Le Champignon, Inc., and Seratec, Inc.,Defendants-Petitioners.
Misc. Nos. 473, 475.
United States Court of Appeals, Federal Circuit.
Oct. 9, 1996.

Before RICH, LOURIE, and CLEVENGER, Circuit Judges.
ON PETITION FOR PERMISSION TO APPEAL
LOURIE, Circuit Judge.

ORDER

1
Monterey Mushrooms, Inc. et al.  (Monterey) and Mushroom Associates et al.  (Mushroom Associates) each petition for permission to appeal the order certified by the United States District Court for the Northern District of California as one involving a controlling issue of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation.  28 U.S.C. § 1292(b), (c)(1).


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The petitions for permission to appeal are denied.